FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELVIN MAZARIEGOS ZACARIAS,                      No. 07-70978

               Petitioner,                       Agency No. A078-925-909

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Melvin Mazariegos Zacarias, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008). We deny the petition for review.

      Zacarias contends he suffered harm from gang members during two assaults

on account of his actual or imputed political opinion. Substantial evidence

supports the IJ’s finding that the gang intended to recruit him, and thus Zacarias

failed to establish the required nexus to a protected ground. See id. at 747

(“resistance to a gang’s recruitment efforts alone [does not] constitute[ ] political

opinion”). Accordingly, Zacarias’ asylum and withholding of removal claims fail.

See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      Substantial evidence supports the IJ’s finding that Zacarias did not establish

a likelihood of torture upon return to Guatemala. See Santos-Lemus, 542 F.3d at

748. Accordingly, his CAT claim also fails.

      Zacarias’ contention that the BIA failed to consider the evidence fails

because he has not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                     07-70978